

	

		II

		109th CONGRESS

		1st Session

		S. 1341

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 30, 2005

			Mr. Feingold introduced

			 the following bill; which was read twice and referred to the

			 Committee on Armed

			 Services

		

		A BILL

		To amend title 10, United States Code, to

		  improve transitional assistance provided for members of the armed forces being

		  discharged, released from active duty, or retired, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Veterans’ Enhanced Transition Services

			 Act of 2005.

		2.Improved

			 administration of transitional assistance programs

			(a)Preseparation

			 counselingSection 1142 of

			 title 10, United States Code, is amended—

				(1)in subsection (a)—

					(A)in paragraph (1), by striking

			 provide for individual preseparation counseling and inserting

			 shall provide individual preseparation counseling;

					(B)by redesignating paragraph (4) as paragraph

			 (6); and

					(C)by inserting after paragraph (3) the

			 following:

						

							(4)For members of the reserve components who

				have been serving on active duty continuously for at least 180 days, the

				Secretary concerned shall require that preseparation counseling under this

				section be provided to all such members (including officers) before the members

				are separated.

							(5)The Secretary concerned shall ensure that

				commanders of members entitled to services under this section authorize the

				members to obtain such services during duty

				time.

							.

					(2)in subsection (b)—

					(A)in paragraph (4), by striking (4)

			 Information concerning and inserting the following:

						

							(4)Provision of information on civilian

				occupations and related assistance programs, including information

				concerning—

								(A)certification and licensure requirements

				that are applicable to civilian occupations;

								(B)civilian occupations that correspond to

				military occupational specialties; and

								(C)

								;

				and

					(B)by adding at the end the following:

						

							(11)Information concerning the priority of

				service for veterans in the receipt of employment, training, and placement

				services provided under qualified job training programs of the Department of

				Labor.

							(12)Information concerning veterans small

				business ownership and entrepreneurship programs of the Small Business

				Administration and the National Veterans Business Development

				Corporation.

							(13)Information concerning employment and

				reemployment rights and obligations under chapter 43 of title 38.

							(14)Information concerning veterans preference

				in federal employment and federal procurement opportunities.

							(15)Information concerning homelessness,

				including risk factors, awareness assessment, and contact information for

				preventative assistance associated with homelessness.

							(16)Contact information for housing counseling

				assistance.

							(17)A description, developed in consultation

				with the Secretary of Veterans Affairs, of health care and other benefits to

				which the member may be entitled under the laws administered by the Secretary

				of Veterans Affairs.

							(18)If a member is eligible, based on a

				preseparation physical examination, for compensation benefits under the laws

				administered by the Secretary of Veterans Affairs, a referral for a medical

				examination by the Secretary of Veterans Affairs (commonly known as a

				compensation and pension

				examination).

							;

					(3)by adding at the end the following:

					

						(d)Additional

				requirements(1)The Secretary concerned shall ensure

				that—

								(A)preseparation counseling under this section

				includes material that is specifically relevant to the needs of—

									(i)persons being separated from active duty by

				discharge from a regular component of the armed forces; and

									(ii)members of the reserve components being

				separated from active duty;

									(B)the locations at which preseparation

				counseling is presented to eligible personnel include—

									(i)each military installation under the

				jurisdiction of the Secretary;

									(ii)each armory and military family support

				center of the National Guard;

									(iii)inpatient medical care facilities of the

				uniformed services where such personnel are receiving inpatient care;

				and

									(iv)in the case of a member on the temporary

				disability retired list under section 1202 or 1205 of this title who is being

				retired under another provision of this title or is being discharged, a

				location reasonably convenient to the member;

									(C)the scope and content of the material

				presented in preseparation counseling at each location under this section are

				consistent with the scope and content of the material presented in the

				preseparation counseling at the other locations under this section; and

								(D)follow up counseling is provided for each

				member of the reserve components described in subparagraph (A) not later than

				180 days after separation from active duty.

								(2)The Secretary concerned shall, on a

				continuing basis, update the content of the materials used by the National

				Veterans Training Institute and such officials’ other activities that provide

				direct training support to personnel who provide preseparation counseling under

				this section.

							(e)National Guard

				members on duty in State status(1)Members of the National Guard, who are

				separated from long-term duty to which ordered under section 502(f) of title

				32, shall be provided preseparation counseling under this section to the same

				extent that members of the reserve components being discharged or released from

				active duty are provided preseparation counseling under this section.

							(2)The preseparation counseling provided

				personnel under paragraph (1) shall include material that is specifically

				relevant to the needs of such personnel as members of the National

				Guard.

							(3)The Secretary of Defense shall prescribe,

				by regulation, the standards for determining long-term duty under paragraph

				(1).

							;

				and

				(4)by amending the heading to read as

			 follows:

					

						1142.Members separating

				from active duty: preseparation

				counseling

						.

				(b)Clerical

			 amendmentThe table of

			 sections at the beginning of chapter 58 of title 10, United States Code, is

			 amended by striking the item relating to section 1142 and inserting the

			 following:

				

					

						1142. Members separating from

				active duty: preseparation

				counseling.

					

					.

			(c)Department of

			 Labor transitional services programSection 1144 of title 10, United States

			 Code, is amended—

				(1)in subsection (a)(1), by striking

			 paragraph (4)(A) in the second sentence and inserting

			 paragraph (6)(A);

				(2)by amending subsection (c) to read as

			 follows:

					

						(c)Participation(1)Subject to paragraph (2), the Secretary and

				the Secretary of Homeland Security shall require participation by members of

				the armed forces eligible for assistance under the program carried out under

				this section.

							(2)The Secretary and the Secretary of Homeland

				Security need not require, but shall encourage and otherwise promote,

				participation in the program by the following members of the armed forces

				described in paragraph (1):

								(A)Each member who has previously participated

				in the program.

								(B)Each member who, upon discharge or release

				from active duty, is returning to—

									(i)a position of employment; or

									(ii)pursuit of an academic degree or other

				educational or occupational training objective that the member was pursuing

				when called or ordered to such active duty.

									(3)The Secretary concerned shall ensure that

				commanders of members entitled to services under this section authorize the

				members to obtain such services during duty

				time.

							;

				and

				(3)by adding at the end the following:

					

						(e)Updated

				materialsThe Secretary

				concerned shall, on a continuing basis, update the content of all materials

				used by the Department of Labor that provide direct training support to

				personnel who provide transitional services counseling under this

				section.

						.

				3.Benefits delivery at

			 discharge programs

			(a)Plan for

			 maximum access to benefits

				(1)In

			 generalThe Secretary of

			 Defense, the Secretary of Homeland Security, and the Secretary of Veterans

			 Affairs shall jointly submit to Congress a plan to maximize access to benefits

			 delivery at discharge programs for members of the Armed Forces.

				(2)ContentsThe plan submitted under paragraph (1)

			 shall include a description of efforts to ensure that services under programs

			 described in paragraph (1) are provided, to the maximum extent

			 practicable—

					(A)at each military installation under the

			 jurisdiction of the Secretary;

					(B)at each armory and military family support

			 center of the National Guard;

					(C)at each installation and inpatient medical

			 care facility of the uniformed services at which personnel eligible for

			 assistance under such programs are discharged from the armed forces; and

					(D)in the case of a member on the temporary

			 disability retired list under section 1202 or 1205 of title 10, United States

			 Code, who is being retired under another provision of such title or is being

			 discharged, at a location reasonably convenient to the member.

					(b)DefinitionIn this section, the term benefits

			 delivery at discharge program means a program administered jointly by

			 the Secretary of Defense and the Secretary of Veterans Affairs to provide

			 information and assistance on available benefits and other transition

			 assistance to members of the Armed Forces who are separating from the Armed

			 Forces, including assistance to obtain any disability benefits for such members

			 may be eligible.

			4.Post-deployment

			 medical assessment and services

			(a)Improvement of

			 medical tracking system for members deployed overseasSection 1074f of title 10, United States

			 Code, is amended—

				(1)in subsection (b), by striking

			 (including an assessment of mental health and inserting

			 (which shall include mental health screening and

			 assessment;

				(2)by redesignating subsections (c) and (d) as

			 subsections (e) and (f), respectively; and

				(3)by inserting after subsection (b) the

			 following:

					

						(c)Physical

				medical examinations(1)The Secretary shall—

								(A)prescribe the minimum content and standards

				that apply for the physical medical examinations required under this section;

				and

								(B)ensure that the content and standards

				prescribed under subparagraph (A) are uniformly applied at all installations

				and medical facilities of the armed forces where physical medical examinations

				required under this section are performed for members of the armed forces

				returning from a deployment described in subsection (a).

								(2)An examination consisting solely or

				primarily of an assessment questionnaire completed by a member does not meet

				the requirements under this section for—

								(A)a

				physical medical examination; or

								(B)an

				assessment.

								(3)The content and standards prescribed under

				paragraph (1) for mental health screening and assessment shall include—

								(A)content and standards for screening mental

				health disorders; and

								(B)in

				the case of acute post-traumatic stress disorder and delayed onset

				post-traumatic stress disorder, specific questions to identify stressors

				experienced by members that have the potential to lead to post-traumatic stress

				disorder, which questions may be taken from or modeled after the

				post-deployment assessment questionnaire used in June 2005.

								(4)An examination of a member required under

				this section may not be waived by the Secretary (or any official exercising the

				Secretary’s authority under this section) or by the member.

							(d)Follow up

				services(1)The Secretary, in consultation with the

				Secretary of Veterans Affairs, shall ensure that appropriate actions are taken

				to assist a member who, as a result of a post-deployment medical examination

				carried out under the system established under this section, receives an

				indication for a referral for follow up treatment from the health care provider

				who performs the examination.

							(2)Assistance required to be provided to a

				member under paragraph (1) includes—

								(A)information regarding, and any appropriate

				referral for, the care, treatment, and other services that the Secretary or the

				Secretary of Veterans Affairs may provide to such member under any other

				provision of law, including—

									(i)clinical services, including counseling and

				treatment for post-traumatic stress disorder and other mental health

				conditions; and

									(ii)any other care, treatment, and

				services;

									(B)information on the private sector sources

				of treatment that are available to the member in the member’s community;

				and

								(C)assistance to enroll in the health care

				system of the Department of Veterans Affairs for health care benefits for which

				the member is eligible under laws administered by the Secretary of Veterans

				Affairs.

								.

				(b)Report on PTSD

			 cases(1)The Secretary of Defense and the Secretary

			 of Veterans Affairs shall jointly submit to Congress a report on the services

			 provided to members and former members of the Armed Forces who experience

			 post-traumatic stress disorder (and related conditions) associated with service

			 in the Armed Forces.

				(2)The report submitted under paragraph (1)

			 shall include—

					(A)the number of persons treated;

					(B)the types of interventions; and

					(C)the programs that are in place for each of

			 the Armed Forces to identify and treat cases of post-traumatic stress disorder

			 and related conditions.

					5.Access of military and

			 veterans service agencies and organizations

			(a)Department of

			 Defense

				(1)In

			 generalChapter 58 of title

			 10, United States Code, is amended by adding at the end the following:

					

						1154.Veteran-to-veteran

				preseparation counseling

							(a)Cooperation

				requiredThe Secretary shall

				carry out a program to facilitate the access of representatives of military and

				veterans’ service organizations and representatives of veterans’ services

				agencies of States to provide preseparation counseling and services to members

				of the armed forces who are scheduled, or are in the process of being

				scheduled, for discharge, release from active duty, or retirement.

							(b)Required

				program elementThe program

				under this section shall provide for representatives of military and veterans’

				service organizations and representatives of veterans’ services agencies of

				States to be invited to participate in the preseparation counseling and other

				assistance briefings provided to members under the programs carried out under

				sections 1142 and 1144 of this title and the benefits delivery at discharge

				programs.

							(c)LocationsThe program under this section shall

				provide for access to members—

								(1)at each installation of the armed

				forces;

								(2)at each armory and military family support

				center of the National Guard;

								(3)at each inpatient medical care facility of

				the uniformed services administered under chapter 55 of this title; and

								(4)in the case of a member on the temporary

				disability retired list under section 1202 or 1205 of this title who is being

				retired under another provision of this title or is being discharged, at a

				location reasonably convenient to the member.

								(d)Consent of

				members requiredAccess to a

				member of the armed forces under the program under this section is subject to

				the consent of the member.

							(e)DefinitionsIn this section:

								(1)The term benefits delivery at

				discharge program means a program administered jointly by the Secretary

				and the Secretary of Veterans Affairs to provide information and assistance on

				available benefits and other transition assistance to members of the armed

				forces who are separating from the armed forces, including assistance to obtain

				any disability benefits for which such members may be eligible.

								(2)The term representative, with

				respect to a veterans’ service organization, means a representative of an

				organization who is recognized by the Secretary of Veterans Affairs for the

				representation of veterans under section 5902 of title

				38.

								.

				(2)Clerical

			 amendmentThe table of

			 sections at the beginning of chapter 58 of title 10, United States Code, is

			 amended by adding at the end the following:

					

						

							1154. Veteran-to-veteran

				preseparation

				counseling.

						

						.

				(b)Department of

			 Veterans Affairs

				(1)In

			 generalSubchapter I of

			 chapter 17 of title 38, United States Code, is amended by adding at the end the

			 following:

					

						1709.Veteran-to-veteran

				counseling

							(a)Cooperation

				requiredThe Secretary shall

				carry out a program to facilitate the access of representatives of military and

				veterans’ service organizations and representatives of veterans’ services

				agencies of States to veterans furnished care and services under this chapter

				to provide information and counseling to such veterans on—

								(1)the care and services authorized by this

				chapter; and

								(2)other benefits and services available under

				the laws administered by the Secretary.

								(b)Facilities

				coveredThe program under

				this section shall provide for access to veterans described in subsection (a)

				at each facility of the Department and any non-Department facility at which the

				Secretary furnishes care and services under this chapter.

							(c)Consent of

				veterans requiredAccess to a

				veteran under the program under this section is subject to the consent of the

				veteran.

							(d)DefinitionIn this section, the term veterans’

				service organization means an organization who is recognized by the

				Secretary for the representation of veterans under section 5902 of this

				title.

							.

				(2)Clerical

			 amendmentThe table of

			 sections at the beginning of chapter 17 of title 38, United States Code, is

			 amended by inserting after the item relating to section 1708 the

			 following:

					

						

							1709. Veteran-to-veteran

				counseling.

						

						.

				

